Exhibit 10.2



 

EXECUTION COPY



 

ADMINISTRATION AGREEMENT

 

THIS AGREEMENT dated as of September 30, 2014 (this “Agreement”), by and between
NGP Capital Resources Company, a Maryland corporation (the “Company”), and Oak
Hill Advisors, L.P., a Delaware limited partnership (the “Administrator”).

 

WHEREAS, the Company is a closed-end, non-diversified management investment
company that has elected to be treated as a business development company under
the Investment Company Act of 1940, as amended (the “Investment Company Act”),
and has further elected to be treated as a regulated investment company (“RIC”)
for tax purposes; and

 

WHEREAS, the Company deems it advisable to retain the Administrator to furnish
certain administrative services to the Company, and the Administrator wishes to
be retained to provide such services, on the terms and conditions hereinafter
set forth.

 

NOW, THEREFORE, in consideration of the premises and the mutual promises and
covenants hereinafter contained and for other good and valuable consideration,
the receipt and adequacy of which is hereby acknowledged, the Company and the
Administrator hereby agree as follows:

 

SECTION 1

 

DUTIES OF THE ADMINISTRATOR

 

1.1 Engagement of Administrator. Commencing on the date hereof, the Company
engages and retains the Administrator to act as administrator of the Company,
and to provide, or arrange for suitable third parties to provide, the
administrative services, personnel, and facilities described below, subject to
supervision of the Board of Directors of the Company (the “Board”), for the
period and on the terms and conditions set forth in this Agreement. The
Administrator hereby accepts such engagement and agrees during such period to
provide, or arrange for suitable third parties to provide, such services and to
assume the obligations herein set forth subject to the reimbursement of costs
and expenses provided for below. The Administrator and such others shall for all
purposes herein be deemed to be independent contractors and shall, unless
otherwise expressly provided or authorized herein, have no authority to act for
or represent the Company in any way or otherwise be deemed agents of the
Company.

 

1.2 Services. Except to the extent that the provision of any such service is
allocated to the Administrator pursuant to the Investment Advisory Agreement
dated September 30, 2014 (the “Advisory Agreement”), between the Company and the
Administrator in its capacity as the investment advisor of the Company (the
“Advisor”), the Administrator shall provide (or oversee, or arrange for,
suitable third parties to provide) all administrative services necessary for the
operation of the Company and the conduct of its business. Such administrative
services shall include the following:

 

(a)providing the Company with such office space, equipment, facilities, and
supplies; the services of such clerical, bookkeeping, record keeping, and other
personnel of the Administrator; and such other services as the Administrator,
subject to review by the Board, shall from time to time determine to be
necessary, useful, or required for the reasonable conduct of the business of the
Company;

 



 

 



 

(b)on behalf of the Company, conducting relations with custodians, depositories,
transfer agents, dividend disbursing agents, other security holder servicing
agents, accountants, auditors, attorneys, underwriters, brokers and dealers,
regulatory bodies, corporate fiduciaries, insurers, banks, consultants,
investors and prospective investors of the Company, and such other persons in
any such other capacity as may be requested by the Company or may be reasonably
necessary or desirable for the conduct of the business of the Company;

 

(c)making reports to the Board of its performance of obligations hereunder and
furnishing advice and recommendations with respect to such other aspects of the
business and affairs of the Company as it shall determine to be desirable;
provided that nothing herein shall be construed to require the Administrator to,
and the Administrator shall not, pursuant to this Agreement, provide any advice
or recommendation relating to the securities and other assets that the Company
should purchase, retain, or sell or any other investment advisory services to
the Company;

 

(d)maintaining the financial and other books and records that the Company is
required to maintain; preparing such accounting and other reports and documents
as may be necessary or appropriate for the reasonable conduct of the business of
the Company, and preparing reports to security holders, and reports and other
materials filed with the Securities and Exchange Commission (the “SEC”), the
Financial Industry Regulatory Authority (“FINRA”) or any other regulatory body;

 

(e)providing on the Company’s behalf significant managerial assistance to those
portfolio companies to which the Company is required to make available such
assistance;

 

(f)assisting the Company in determining and publishing the Company’s net asset
value and the preparation and filing of the Company’s tax returns, and the
printing and dissemination of reports to investors of the Company, and generally
assisting in the payment of the Company’s expenses and the performance of
administrative, professional and other services rendered to the Company by
others; and

 

(g)providing such other administrative services with respect to the business and
affairs of the Company as the Administrator shall deem to be desirable or
appropriate.

 

1.3 Legal Compliance; Workers’ Compensation Insurance. In performing its
services under this Agreement, the Administrator shall comply with all
applicable provisions of the Investment Company Act, federal law, and New York
laws, including all laws relating to the provision of services and employment
laws. The Company shall not be considered to be an employer or co-employer of
the employees of the Administrator for any purpose. The Administrator shall
carry workers’ compensation insurance coverage for its employees.

 



2

 

 

1.4 Sub-Administrators. The Administrator is authorized to enter into one or
more sub-administration agreements with other service providers (each a
“Sub-Administrator”) pursuant to which the Administrator may obtain the services
of the service providers in fulfilling its responsibilities hereunder. Any such
sub-administration agreement shall be in accordance with the requirements of the
Investment Company Act and other applicable federal and state law and shall
contain a provision requiring the Sub-Administrator to comply with Sections 2
and 3 below as if it were the Administrator.

  

SECTION 2

 

RECORDS

 

2.1 Records. The Administrator agrees to maintain and keep all books, accounts,
and other records of the Company that relate to activities performed by the
Administrator hereunder and, if required by the Investment Company Act, will
maintain and keep such books, accounts, and records in accordance with such Act.
In compliance with the requirements of Rule 31a-3 under the Investment Company
Act, the Administrator agrees that all records which it maintains for the
Company shall at all times remain the property of the Company, shall be readily
accessible during normal business hours, and shall be promptly surrendered upon
the termination of the Agreement or otherwise on written request. The
Administrator further agrees that all records that it maintains for the Company
pursuant to Rule 31a-1 under the Investment Company Act will be preserved for
the periods prescribed by Rule 31a-2 under the Investment Company Act unless any
such records are earlier surrendered as provided above. Records shall be
surrendered in usable machine-readable form. The Administrator shall have the
right to retain copies of such records subject to observance of its
confidentiality obligations under this Agreement.

 

2.2 Compliance Program. The Administrator has adopted and implemented written
policies and procedures reasonably designed to prevent violation of the Federal
Securities Laws (as defined in Rule 38a-1 under the Investment Company Act) by
the Administrator. The Administrator has provided the Company, and shall in the
future provide the Company, at such times as the Company may reasonably request,
with a copy of such policies and procedures. In addition, the Administrator
shall provide to the Company, at such time as the Company may reasonably
request, a written report that addresses the operation of the policies and
procedures; such report shall be of sufficient scope and sufficient detail, as
may reasonably be required to comply with Rule 38a-1 and to provide reasonable
assurance that any material weaknesses in the design or implementation of the
policies and procedures would be disclosed by such examination, and, if there
are no such weaknesses, the report shall so state.

 

SECTION 3

 

CONFIDENTIALITY

 

The parties hereto agree that each shall treat confidentially all information
provided by each party to the other regarding its business and operations. All
confidential information provided by a party hereto, including nonpublic
personal information pursuant to Regulation S-P of the SEC, shall be used by any
other party hereto solely for the purpose of rendering services pursuant to this
Agreement and, except as may be required in carrying out this Agreement, shall
not be disclosed to any third party, without the prior written consent of such
providing party. The foregoing shall not be applicable to any information that
is publicly available when provided or thereafter becomes publicly available
other than through a breach of this Agreement, or that is required to be
disclosed by any regulatory authority, any authority or legal counsel of the
parties hereto, by judicial or administrative process, or otherwise by
applicable law or regulation.

 



3

 

 

SECTION 4

 

COMPENSATION; ALLOCATION OF COSTS AND EXPENSES

 

In full consideration of the provision of the services of the Administrator
pursuant to this Agreement, the Company shall pay directly or promptly reimburse
the Administrator for all costs and expenses incurred by the Administrator in
performing its obligations and providing personnel and facilities hereunder. The
Company will bear all costs and expenses that are incurred in its operation and
transactions and not specifically assumed by the Advisor pursuant to the
Advisory Agreement, including any and all fees payable pursuant to the Advisory
Agreement and those relating to:

 

(a)any and all fees, costs and expenses incurred in connection with the
origination, evaluation, discovery, investigation, development, negotiation or
monitoring of transactions (whether or not consummated), including loan fees,
private placement fees, brokerage and sales commissions, oversight servicer and
servicer fees (including fixed and/or performance fees), appraisal fees,
research fees, dealer spreads, interest and clearing and settlement charges,
commitment fees, transfer taxes and premiums, underwriting commissions and
discounts, expenses relating to short sales, fees and expenses related to market
data (including expenses incurred in connection with any multimedia, analytical,
database, news or third-party research or information services and any computer
hardware and connectivity hardware (e.g., terminals and telephone and fiber
optic lines) incorporated into the cost of obtaining such research and market
data), legal, accounting, auditing, investment banking, third-party industry and
due diligence experts (including for credit and risk analytics, loss mitigation,
real estate and real estate related matters), finders, originators, consulting
(including fixed and/or performance fees), filing and other professional fees,
communications (including internet access fees and cellular phone charges
associated with the Advisor’s investment professionals), travel, and all other
expenses (including fees, costs and expenses payable to Affiliates of the
Administrator) related to the origination, evaluation, discovery, investigation,
development, negotiation or monitoring of potential or actual transactions
(whether or not consummated);

 

(b)any and all fees, costs and expenses incurred in connection with the carrying
or management of investments, including custodial, trustee, record keeping and
other administration fees and expenses, operations fees and expenses and
reconciliation expenses;

 



4

 



 

(c)any and all fees, costs and expenses incurred in implementing or maintaining
third-party or proprietary software tools, programs or other technology for the
benefit of the Company (including any and all costs and expenses of any
investment, books and records, portfolio compliance and reporting systems such
as “Wall Street Office,” “Everest” (Black Mountain) and similar systems and
services, including consultant, software licensing, data management and recovery
services fees and expenses);

 

(d)federal, state, and local taxes and fees and governmental charges, including
transfer taxes, premiums and entity-level taxes and filing fees, incurred by,
levied upon or payable by the Company;

 

(e)any and all costs and expenses incurred in connection with the incurrence of
indebtedness, including borrowings, dollar rolls, reverse purchase agreements,
credit facilities, securitizations, margin financing and derivatives and swaps;

 

(f)any and all costs and expenses (including fees and disbursements) of
attorneys, auditors, accountants and consultants relating to Company matters,
including expenses incident to the documentation for, and consummation of,
transactions (including costs and expenses of in-house professionals, employees
and related administrative personnel, (including personnel of the Administrator
responsible for conducting reconciliation, portfolio compliance and reporting or
otherwise for implementing, maintaining and supervising the procedures relating
to the books and records of the Company) inclusive of their allocated overhead
(including all costs and expenses on account of rent and related expenses (e.g.,
utilities), salaries, wages, bonuses, employee benefits, furnishings and office
expenses));

 

(g)any and all fees, costs and expenses payable to the SEC, FINRA or any other
regulatory bodies and any fees and expenses of state securities regulatory
authorities, in each case, only with respect to matters pertaining to the
Company;

 

(h)any and all costs and expenses of preparing, printing, filing, and
distributing reports and notices to investors, regulatory bodies, including the
SEC and FINRA, and NASDAQ and any other securities exchange, in each case, only
with respect to matters pertaining to the Company;

 

(i)any and all costs and expenses (including accounting, legal or regulatory
fees and expenses) incurred to comply with any law or regulation related to the
activities of the Company (including legal or regulatory fees and expenses in
connection with ongoing compliance, filing and reporting obligations under the
Dodd-Frank Wall Street Reform Act, Investment Company Act, or any other
applicable laws, including filing fees and expenses and expenses related to the
preparation and filing of regulatory filings) or incurred in connection with any
litigation or governmental inquiry, investigation or proceeding involving the
Company;

 



5

 



 

(j)any and all costs and expenses incurred in connection with proxy solicitation
and any meeting of the security holders, directors or committee of the Company
relating to the Company (and ancillary activities related thereto);

 

(k)to the extent allocable for the provision of the investment advisory or
investment management services required to be provided to the Company by the
Advisor under the Advisory Agreement, overhead costs and expenses (including all
costs and expenses on account of rent and related expenses (e.g., utilities),
furnishings and office expenses but, pursuant to Section 4.2 of the Advisory
Agreement, excluding wages, salaries and benefits) of the Advisor’s investment
professionals;

 

(l)any and all charges and expenses of the Company’s custodian, paying,
transfer, dividend disbursing and any similar agent;

 

(m)compensation and expenses of the Company’s directors who are not interested
persons of the Company or the Advisor, and of any of the Company’s officers who
are not interested persons of the Advisor; expenses of all directors or officers
in attending meetings of the Board or security holders;

 

(n)any and all costs, fees and expenses incurred in connection with the
formation, organization, operation, dissolution or winding up of any special
purpose vehicle of the Company;

 

(o)any and all costs and expenses of administration, including printing,
mailing, telephone, technology systems, Internet service, copying, secretarial
and other staff, stationery, supplies, rent and related expenses (e.g.,
utilities), and all other expenses incurred by the Company or the Administrator
in connection with administering the Company’s business, such as the Company’s
allocable portion of overhead under this Agreement;

 

(p)any and all costs of membership by the Company or its directors or executive
officers in any trade organizations and attendance at trade or industry
conferences;

 

(q)any and all expenses associated with litigation, arbitration, proceedings,
investigations, disputes, claims and governmental inquiries of the Company and
the handling or negotiation thereof, including the amount of any judgments,
fines or settlements, and other extraordinary or non-recurring expenses except,
however, to the extent such expenses or amounts have been determined to be
excluded from the indemnification provided for in Section 6;

 

(r)any and all insurance premiums or expenses in connection with the activities
of the Company, including errors, omissions, fidelity, general partner
liability, directors’ and officers’ liability and similar coverage for any
person acting on behalf of the Company, the Administrator or their respective
Affiliates;

 



6

 



 

(s)any and all costs and expenses of marketing or offering the Company’s common
stock and other securities including registering securities under federal and
state securities laws and investor and media relations;

 

(t)any and all fees, costs and expenses incurred in connection with computing
the value of the assets of the Company, including the costs and expenses
associated with advisors, independent pricing services and third party
evaluations or appraisals of the Company or its assets or its investments;

 

(u)any and all costs and expenses of providing significant managerial assistance
offered to the Company investments;

 

(v)any and all fees and expenses (including expenses incurred by the
Administrator) payable to third parties, including accountants, agents,
attorneys, consultants, or other advisors in monitoring the financial and legal
affairs of the Company and the Company’s investments;

 

(w)any and all other fees, costs and expenses directly allocable and
identifiable to the Company or its business, investments, financing or capital
raising activities; and

 

(x)any and all other costs and expenses incurred by the Company or the
Administrator in connection with the administration of the Company’s business,
including payments under this Agreement, based upon the Company’s allocable
portion of internal and external overhead and other expenses incurred by the
Administrator in performing its obligations under this Agreement, including
occupancy, utilities, technology systems, software, data services, printing,
mailing, telephone, copying, secretarial and other administrative staff, and
office supplies, furniture, and equipment, and the allocable portion of the cost
of the Company’s chief compliance officer and chief financial officer and their
respective staffs and other personnel directly involved in the investor and
media relations, capital raising or general management activities of the
Company.

 

Notwithstanding the foregoing, the aggregate amount of costs and expenses
payable (whether paid directly by the Company or by reimbursement to the
Administrator) by the Company pursuant to this Section 4 and to the Advisor
pursuant to Section 4.1 of the Advisory Agreement (whether paid directly by the
Company or by reimbursement to the Advisor) (excluding (i) interest expense,
Base Management Fees and Incentive Fees (as those terms are defined in the
Advisory Agreement) payable to the Advisor pursuant to the Advisory Agreement,
insurance expense and professional fees (including consulting, legal, tax, audit
and engineering fees) as the Company has historically categorized such costs and
expenses, (ii) all matters covered by clauses (d), (g), (h) (but, in the case of
such clause (h) only, only with respect to printing, filing and distributing the
reports and notices referenced therein), (i) and (q) of this Section 4, (iii)
any fees, costs and expenses to be borne by the Company in connection with the
transactions contemplated by that certain Stock Purchase and Transaction
Agreement (the “SPATA”), dated as of July 21, 2014, between the Company, the
Administrator and OHA BDC Investor, LLC and (iv) for the avoidance of doubt, any
and all fees, costs and expenses accrued or incurred by, or otherwise payable by
the Company to, either (1) NGP Investment Advisor, LP (“NGPIA”) pursuant to that
certain investment advisory agreement, dated as of November 9, 2004, by and
between the Company and NGPIA, or (2) NGP Administration, LLC (“NGPA”), pursuant
to the terms of that certain administration agreement, dated as of November 9,
2004, by and between the Company and NGPA), for the period beginning on the date
hereof until September 30, 2015 (the “Anniversary Date”), shall not exceed
$2,500,000 (the “Cap”). The foregoing shall in no way limit the Company’s
indemnification obligations hereunder.

 



7

 



 

SECTION 5

 

LIMITATION OF LIABILITY OF THE ADMINISTRATOR

 

The Administrator (and its affiliates and direct or indirect partners and its
and their officers, managers, agents, employees, controlling persons, members,
and any other person or entity affiliated with the Administrator including its
general partner (collectively, “Affiliates”)), shall not be liable to the
Company, or any security holder of the Company, for any action taken or omitted
to be taken by the Administrator in connection with the performance of any of
its duties or obligations under this Agreement or otherwise as administrator for
the Company.

 

SECTION 6

 

INDEMNIFICATION

 

6.1 Indemnification of the Administrator. The Company shall indemnify, defend
and protect the Administrator (and its Affiliates, each of whom shall be deemed
a third party beneficiary hereof) (collectively, the “Indemnified Parties”) and
hold them harmless from and against all damages, liabilities, costs, and
expenses (including reasonable attorneys’ fees and amounts reasonably paid in
settlement) incurred by the Indemnified Parties in or by reason of any pending,
threatened, or completed action, suit, investigation, or other proceeding
whether civil, criminal, administrative, or investigative (including an action
or suit by or in the right of the Company or its security holders) arising out
of, relating to or otherwise based upon the performance of any of the
Administrator’s duties or obligations under this Agreement or serving as an
administrator of the Company (collectively, the “Indemnified Expenses”).
Notwithstanding Section 5 to the contrary, nothing contained herein shall
protect or be deemed to protect the Indemnified Parties against or entitle or be
deemed to entitle the Indemnified Parties to indemnification in respect of, any
liability to the Company or its security holders to which the Indemnified
Parties would otherwise be subject by reason of willful misfeasance, bad faith,
or gross negligence in the performance of the Administrator’s duties or by
reason of the reckless disregard of the Administrator’s duties and obligations
under this Agreement (as determined in accordance with the Investment Company
Act and the interpretations and guidance of the SEC or its staff thereunder).
Notwithstanding any termination of this Agreement, the provisions of this
Section 6 of this Agreement shall remain in full force and effect, and the
Indemnified Parties shall remain entitled to the benefits thereof. The
satisfaction of any indemnification and any holding harmless hereunder shall be
from and limited to assets of the Company. Notwithstanding the foregoing, absent
a court determination that the person seeking indemnification was liable by
reason of “disabling conduct” within the meaning of Section 17(h) of the
Investment Company Act, the decision by the Company to indemnify such person
shall be based upon the reasonable determination, based upon a review of the
facts, that such person was not liable by reason of such disabling conduct, by
(a) the vote of a majority of a quorum of directors of the Company who are
neither “interested persons” of the Company as defined in Section 2(a)(19) of
the Investment Company Act nor parties to such action, suit, or proceeding or
(b) an independent legal counsel in a written opinion.

 



8

 

 

Expenses incurred by the Administrator in defending an actual or threatened
civil or criminal action, suit or proceeding shall be paid by the Company in
advance of the final disposition of such action, suit, or proceeding upon
receipt of an undertaking by or on behalf of the Administrator to repay such
amount if it shall ultimately be determined that the Administrator is not
entitled to be indemnified by the Company as authorized in this Section 6,
provided that at least one of the following conditions precedent has occurred in
the specific case: (a) the Administrator has provided security for its
undertaking; (b) the Company is insured against losses arising by reason of any
lawful advances; or (c) a majority of a quorum of disinterested non-party
directors of the Company or an independent legal counsel in a written opinion
shall determine, based upon a review of the readily available facts, that there
is reason to believe that the Administrator ultimately will be found entitled to
indemnification. The advancement and indemnification provisions in this Section
6 shall apply to all threatened, pending, and completed actions, suits, or
proceedings in which the Administrator is a party or is threatened to be made a
party during the term of this Agreement.

 

For purposes of this Section 6, any provision hereof applicable to the
Administrator shall also be applicable to any person serving as a direct or
indirect partner of the Administrator or any of their directors, officers,
employees, agents, members, committee members, controlling persons or Affiliates
of the Administrator or any of the foregoing if such person is made a party or
is threatened to be made a party to a threatened, pending, or completed action,
suit, or proceeding in such capacity. The indemnification and advancement
provisions of this Section 6 shall be independent of and in addition to any
indemnification and advancement provisions that may apply to any director,
officer, employee, agent, or Affiliate of the Administrator because of any other
position that such person may hold with the Company.

 

The Company hereby acknowledges that Indemnified Parties may have certain rights
to indemnification, advancement of expenses and/or insurance provided by one or
more of their Affiliates or other persons (collectively, the “Other
Indemnitors”). The Company hereby agrees (i) that it is the indemnitor of first
resort (i.e., its obligations to Indemnified Parties are primary and any
obligation of the Other Indemnitors to advance expenses or to provide
indemnification for the same expenses or liabilities incurred by Indemnified
Parties are secondary), (ii) that it shall be required to advance the full
amount of expenses incurred by Indemnified Parties to the extent set forth
herein and shall be liable for the full amount of all Indemnified Expenses to
the extent legally permitted and as required by the terms of this Agreement (or
any other agreement between the Company and Indemnified Parties), without regard
to any rights Indemnified Parties may have against the Other Indemnitors, and
(iii) that it irrevocably waives, relinquishes and releases the Other
Indemnitors from any and all claims against the Other Indemnitors for
contribution, subrogation or any other recovery of any kind in respect thereof.
The Company further agrees that no advancement or payment by the Other
Indemnitors on behalf of Indemnified Parties with respect to any claim for which
Indemnified Parties have sought indemnification from the Company shall affect
the foregoing and the Other Indemnitors shall have a right of contribution
and/or be subrogated to the extent of such advancement or payment to all of the
rights of recovery of Indemnified Parties against the Company. The Company and
Indemnified Parties agree that the Other Indemnitors are express third party
beneficiaries of the terms of this Section 6.

 



9

 

 

SECTION 7

 

ACTIVITIES OF THE ADMINISTRATOR

 

The obligations of the Administrator to the Company and the services furnished
by the Administrator to the Company hereunder are not exclusive. The
Administrator and its Affiliates may (a) provide the same or similar services to
others (including others whose business may be in direct or indirect competition
with the business of the Company and serving as a manager of other investors),
work for other contractors, or send helpers to work for other contractors,
during the term of this Agreement and (b) hire as many helpers as the
Administrator desires and determine what each helper is paid. It is contemplated
that from time to time one or more Affiliates of the Administrator may serve as
directors, officers, or employees of the Company or otherwise have an interest
or affiliation with the Company or have the same or similar relationships with
competitors of the Company. Nothing in this Agreement shall limit or restrict
the right of any manager, officer, agent, or employee of the Administrator or
its Affiliates, who may also be a manager, officer, agent, or employee of the
Company, to engage in any other business or to devote his or her time and
attention in part to the management or other aspects of any other business
(including serving as a manager of other investors), whether of a similar nature
or dissimilar nature. Neither the Administrator nor any of its Affiliates shall
in any manner be liable to the Company by reason of the foregoing activities of
the Administrator or such Affiliate.

 

SECTION 8

 

DURATION AND TERMINATION OF THE AGREEMENT

 

8.1 Duration. This Agreement shall become effective as of the date hereof, and
shall continue in effect until September 30, 2016, and subsequently for
successive periods of one year, subject to the provisions for termination and
all of the other terms and conditions hereof if such continuation shall be
specifically approved at least annually (a) by the vote of a majority of the
directors of the Company and (b) by the vote of a majority of the Company’s
directors who are not “interested persons” (as such term is defined in Section
2(a)(19) of the Investment Company Act) of the Company, in accordance with the
requirements of the Investment Company Act.

 

8.2 Termination. This Agreement may be terminated at any time, without payment
of any penalty, by the Board, provided that 60 days’ written notice of
termination be given to the Administrator at its principal place of business.
The Administrator may also terminate this Agreement at any time by giving 60
days’ written notice of termination to the Company, addressed to its principal
place of business, without liability.

 

8.3 Effect of Termination or Expiration. The provisions of Sections 5 and 6
shall remain in full force and effect and the Administrator and its
representatives shall remain entitled to the benefits thereof, notwithstanding
any termination or expiration of this Agreement. Further, notwithstanding the
termination or expiration of this Agreement, the Administrator shall be entitled
to (a) any amounts owed under Section 4 for the period prior to the date of
termination or expiration of this Agreement, and (b) all expenses payable under
Section 4 for the period prior to the termination or expiration of this
Agreement and expenses incurred by the Administrator as a result of the
termination or expiration of this Agreement.

 



10

 

 

SECTION 9

 

GENERAL PROVISIONS

 

9.1 Governing Law. This Agreement shall be construed in accordance with the laws
of the State of New York, without giving effect to the conflicts of laws
principles thereof, and in accordance with the applicable provisions of the
Investment Company Act, if any. To the extent that the applicable laws of the
State of New York conflict with the applicable provisions of the Investment
Company Act, if any, the Investment Company Act shall control. Each party hereto
agrees that it shall bring any action or proceeding in respect of any claim
arising out of or related to this Agreement exclusively in the United States
District Court for the Southern District of New York or, if such court does not
have jurisdiction, the Commercial Division of the New York Supreme Court, New
York County (the “Chosen Courts”), and solely in connection with claims arising
under this Agreement (a) irrevocably submits to the exclusive jurisdiction of
the Chosen Courts, (b) waives any objection to laying venue in any such action
or proceeding in the Chosen Courts, (c) waives any objection that the Chosen
Courts are an inconvenient forum or do not have jurisdiction over any party
hereto and (d) agrees that service of process upon such party in any such action
or proceeding shall be effective if notice is given in accordance with Section
9.4 of this Agreement.

 

9.2 Entire Agreement. This Agreement is the entire contract between the parties
relating to the subject matter hereof and supersedes all prior agreements
between the parties relating to the subject matter hereof. In the case of any
conflicts between the provisions of this Agreement and the Advisory Agreement,
the provisions of the Advisory Agreement shall govern.

 

9.3 Amendment. This Agreement may be amended pursuant to a written instrument by
mutual consent of the parties.

 

9.4 Notices. Any notice under this Agreement shall be given in writing,
addressed and delivered or mailed, postage prepaid, to the other party at its
principal office.

 

9.5 Assignment. This Agreement may not be assigned by a party without the
consent of the other party. Notwithstanding the foregoing, the Administrator may
assign this Agreement to any of its Affiliates without the consent of the
Company.

 

9.6 Miscellaneous. The captions in this Agreement are included for convenience
of reference only and in no way define or delimit any of the provisions hereof
or otherwise affect their construction or effect. If any provision of this
Agreement shall be held or made invalid by a court decision, statute, rule, or
otherwise, the remainder of this Agreement shall not be affected thereby. This
Agreement shall be binding upon and shall inure to the benefit of the parties
hereto and their respective successors. Any singular term in this Agreement
shall be deemed to include the plural, and any plural term the singular. The
neuter pronoun, as used herein, includes the masculine, feminine and neuter
gender. Whenever the words “include”, “includes” or “including” are used in this
Agreement, they shall be deemed to be followed by the words “without
limitation”, whether or not they are in fact followed by those words or words of
like import. “Writing”, “written” and comparable terms refer to printing, typing
and other means of reproducing words (including electronic media) in a visible
form. References to any statute shall be deemed to refer to such statute as
amended from time to time and to any rules or regulations promulgated
thereunder.

 



11

 

 

 

9.7 Electronic Delivery of Information. The Administrator shall be entitled, to
the extent permitted by applicable law and regulations and the Company’s
policies, to transmit statements, reports, privacy notices and any other
documents, information or communications (collectively, the “Investment
Documents”) relating to this Agreement to the Company’s security holders (a)
solely by means of granting the Company’s security holders access to an internet
website designated by the Administrator (the “Reporting Site”), with such
parameters regarding access and availability of information for review as the
Administrator deems reasonably necessary to protect the confidentiality and
proprietary nature of the information contained therein (including, without
limitation, establishing password protections for access to the Reporting Site),
(b) through electronic mail to the e-mail addresses provided by the Company’s
security holders to the Administrator, (c) via facsimile or (d) via other
electronic means. The Administrator shall notify the Company’s security holders
that such Investment Documents are available on the Reporting Site for viewing,
printing and downloading. The Company’s security holders shall have the right to
obtain upon request to the Administrator written copies of the Investment
Documents contained on the Reporting Site.

 

[Signature pages follow.]

 

 

12

 



 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date first above written.

 

 



  NGP CAPITAL RESOURCES COMPANY           By:      

Name:

Title:

          OAK HILL ADVISORS, L.P.       By: Oak Hill Advisors GenPar, L.P.,  
its general partner           By: Oak Hill Advisors MGP, Inc.,   its managing
general partner           By:      

Name: Glenn R. August

Title: President







 

 

[Signature Page to Investment Advisory Agreement]



 

 